Judgment, Supreme Court, New York County (Herbert Adlerberg, J.), rendered May 18, 1998, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of three years to life, unanimously affirmed.
*256Defendant’s claim that his plea allocution was insufficient is unpreserved for appellate review since he never moved to withdraw the plea or vacate his conviction (see, People v Lopez, 71 NY2d 662), and we decline to review it in the interest of justice. Were we to review this claim, we would find that defendant pleaded guilty knowingly, intelligently and voluntarily, and that nothing in defendant’s recitation of the facts cast any doubt upon his guilt or raised the possibility of a defense (see, People v Toxey, 86 NY2d 725). Concur — Tom, J.P., Mazzarelli, Andrias, Ellerin and Marlow, JJ.